FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 25, 2021

                                      No. 04-21-00043-CV

      RCI ENTERTAINMENT (SAN ANTONIO), INC, d/b/a XTC Cabaret. (“XTC”),
                              Appellant

                                                 v.

  THE CITY OF SAN ANTONIO, Mayor Ron Nirenberg, and Michael E. Shannon, in their
                           Official Capacities,
                               Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-23536
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
         Appellant’s brief was originally due April 26, 2021; however, the court granted an
extension of time until May 26. Appellant has filed a motion requesting an additional thirty days
to file the brief.

        We grant the motion and order Appellant’s brief due June 25, 2021 (sixty days after the
original due date). Appellant is advised that no further extensions of time will be granted absent
a motion, filed before the brief is due, that (1) demonstrates extraordinary circumstances
justifying further delay, (2) advises the court of the efforts counsel has expended in preparing the
brief, and (3) provides the court reasonable assurance that the brief will be completed and filed
by the requested extended deadline.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of May, 2021.
                           FILE COPY



___________________________________
MICHAEL A. CRUZ, Clerk of Court